PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/709,986
Filing Date: 20 Sep 2017
Appellant(s): Goldschmidt, David



__________________
Stephan J. Filipek (33,384)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 04/02/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner. The 35 U.S.C. 112(a) rejections are withdrawn. The 35 U.S.C. 102(a)(1) rejection is withdrawn.














(2) Response to Argument
Regarding Step 2A Prong One, Appellant is of the opinion that Examiner merely provided an opinion without reasoning or analysis, thus a prima facie case not established. Examiner respectfully disagrees. By analyzing the claims, Examiner has reasoned that the claims recite (i.e., sets forth or describe) enabling merchant transactions using an alphanumeric code, an abstract idea. Examiner analyzed the claims and identified that but for the additional elements, the claims recite limitations grouped within the “certain methods of organizing human activity” grouping of abstract ideas because the claim recites a process that deals with commercial or legal interactions.

Also regarding Step 2A Prong One, Appellant is of the opinion that the Claims don’t involve “sales activities or behaviors.” Examiner respectfully disagrees because the identified grouping, according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), is “certain methods of organizing human activity” with an identified sub-grouping of commercial or legal interactions. Sales activities or behaviors was identified by Examiner as merely an example of a commercial or legal interaction. Appellant admits that the claims involve “an efficient and robust method for protecting merchant-related information during a QR code purchase transaction with a consumer”, therefore the claims must involve a process related to a commercial interaction. Thus, the sub-grouping of commercial or legal interactions within the grouping of “certain methods of organizing human activity” is appropriate.

Regarding Step 2A Prong Two, Appellant is of the opinion that the Claims recite an improvement to the functionality of a DES computer. Specifically, Appellant contends the claims solve the technological problem of how to provide an efficient and robust method for protecting merchant-related information during a QR code purchase transaction with a consumer, wherein the information comprising the generated merchant QR code is inaccessible to the consumer, to a wallet provider, and to any other originating institution that may generate the "pay to" request during transaction processing, which problems existed in the prior state of the art. Examiner respectfully disagrees because the claims fail to reflect what applicant contends is an improvement. That is, the claims do not include the components nor steps of the invention that provide the improvement described in the specification. Specifically, the claims do not include “an efficient and robust method for protecting merchant-related information during a QR code purchase transaction with a consumer”. Further, the claims do not include “wherein the information comprising the generated merchant QR code is inaccessible to the consumer, to a wallet provider, and to any other originating institution that may generate the "pay to" request during transaction processing.” Therefore, the claims as a whole, looking at the additional elements individually and in combination, do not integrate the judicial exception into a practical application.

Regarding Step 2B, Appellant is of the opinion that the claims includes limitations other than what is well-understood, routine and conventional in the field, by requiring a DES computer, a merchant acquirer FI computer and a QR code creator computer to operate together in order to provide an efficient and robust method for protecting merchant-related information during a QR code purchase transaction with a consumer, while at the same time guaranteeing that the generated merchant QR code is inaccessible to the consumer, to a wallet provider, and to any other originating institution that may generate the "pay to" request during transaction processing. Examiner respectfully disagrees because the claims fail to reflect what applicant contends are limitations other than what is well-understood, routine and conventional in the field. Specifically, the claims do not include “an efficient and robust method for protecting merchant-related information during a QR code purchase transaction with a consumer”. Further, the claims do not include “while at the same time guaranteeing that the generated merchant QR code is inaccessible to the consumer, to a wallet provider, and to any other originating institution that may generate the "pay to" request during transaction processing.”

Also regarding Step 2B, Appellant is of the opinion that claim 1 (and independent claims 9 and 17) involve a concept that is novel over and distinguishable from that which is disclosed by the cited prior art, and thus that the Section 101 rejection cannot stand for at least this further reason. Examiner respectfully disagrees. The argument that Appellant is relying upon, that the claims not reading upon prior art has bearing upon eligibility under 35 U.S.C. §101, is not supported by law nor the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). Therefore, the claim does not provide an inventive concept, and thus, is not patent eligible.

Therefore, the claims are not patent eligible.












For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Ari Shahabi/Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:

/ZESHAN QAYYUM/
Primary Examiner, Art Unit 3685

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.